Citation Nr: 1335039	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  10-27 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.


REPRESENTATION

Appellant represented by: Pennsylvania Department of Military 
	and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1967 to August 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified at May 2013 Board videoconference hearing at the RO before a member of Board in Washington, DC.  The hearing transcript has been associated with the claims file.  

The issues of entitlement to service connection for hypertension, benign prostatic hypertrophy, hyperlipidemia, and elevation of TSH levels, whether new and material evidence has been received to reopen service connection for gastrointestinal reflux disease and cancer in the lip and nose, and entitlement to an increased rating for diabetes mellitus type II have been raised by the Veteran in a April 2013 correspondence, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma in service, and he had post-service occupational and recreational noise exposure.   

2.  The Veteran has currently diagnosed sensorineural hearing loss and tinnitus.

3.  The Veteran experienced chronic symptoms of hearing loss in service, and continuous symptoms of hearing loss after service separation.

4.  Currently diagnosed bilateral hearing loss had its onset in service.

5.  The Veteran experienced symptoms of tinnitus in service and since service separation.

6.  Currently diagnosed tinnitus had its onset in service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013). 

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  Tinnitus is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to that claim.  Walker, supra.  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385 does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria). 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley, 5 Vet. App. 155.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).



Service Connection Analysis for Bilateral Hearing Loss and Tinnitus

The Veteran contends that bilateral hearing loss and tinnitus are related to exposure to acoustic trauma from artillery, tanks, diesel engines, and incoming rounds from machine guns while serving in Vietnam.  The Veteran contends that tinnitus had its onset in service and has been present since service.  He testified during a May 2013 Board hearing that he experienced ringing and buzzing in his ears after firing guns in service. 

After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds, resolving all reasonable doubt in the Veteran's favor, that hearing loss and tinnitus were incurred in service.  

The Veteran has currently diagnosed bilateral hearing loss "disability" that meets the criteria of 38 C.F.R. § 3.385 and has tinnitus.  On the authorized VA audiological evaluation in June 2010, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
45
55
80
LEFT
15
20
35
50
60

Speech audiometry revealed speech recognition ability of 74 percent in the right ear and of 92 percent in the left ear.  Accordingly, the Board finds that the Veteran has met the threshold criteria for establishing a current hearing loss "disability" in both ears for VA purposes in accordance with 38 C.F.R. § 3.385.  The June 2010 VA examination and a July 2009 letter from the Veteran's private treating physician also reflect a current diagnosis of tinnitus.  

The Board finds that the Veteran experienced acoustic trauma in service.  The Veteran's DD Form 214 and personnel records reflect a duty MOS in General Field Artillery, 13A10.  Personnel records reflect specific duties as an ammunitions handler, a cannoneer, and prime mover and driver, also listed as 13A10.  The Duty MOS Noise Exposure Listing referenced in DVA Fast Letter 10-35 for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows that Veterans with a duty MOS of 13A10 General Field Artillery have a high probability of exposure to hazardous noise.  The Board finds that the Veteran is competent to describe noise exposure in service, and the Board finds that his report of exposure to noise from artillery, tanks, diesel engines, and machine gun fire is credible and consistent with his duty MOS in service.  

The Board finds that the Veteran also had some degree of post-service occupational and recreational noise exposure.  During the June 2010 VA audiology examination, the Veteran described a thirty-year history working as a machinist using hearing protection.  He also had recreational noise exposure related to three years of racing stock cars and 25 years of shooting with the Amateur Trap Shooting Association, both with the use of hearing protection.   

The Board finds that the weight of the evidence shows that the Veteran experienced chronic symptoms of hearing loss in service and continuous symptoms of hearing loss after service separation.  On a pre-induction audiological evaluation in July 1967, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
5
LEFT
0
0
0
5
15

On the service separation audiological evaluation in June 1969, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
NR
0
LEFT
0
0
0
NR
0

Although the Veteran was not specifically diagnosed with hearing loss of either ear in active service, such is not required.  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Id.  

Service treatment records appear to be complete and, on a June 1989 report of medical history associated with a separation examination report, the Veteran indicated that he had hearing loss.  Significantly, no complaints of hearing loss were noted at induction.  In an August 1969 statement of medical condition, the Veteran indicated that there had been no change in his medical condition since the last separation examination.  

In this case, the record shows that the Veteran had reported symptoms of hearing loss at the time of separation from service.  Additionally, during May 2013 Board videoconference hearing testimony, the Veteran described noticing symptoms of both hearing loss and tinnitus while he was in Vietnam.  He reported that after firing guns, he could not hear anything for a while.  He also described a ringing or buzzing in the ears after returning from firing guns.  He indicated that he was never issued hearing protection in service.  The Veteran identified symptoms of hearing loss and ringing as being present when he returned from Vietnam to the United States while he was in service.  The Board finds that the Veteran's testimony with respect to having symptoms of hearing loss and tinnitus both in service and after service separation is credible and it is consistent with the Board's finding of exposure to acoustic trauma from artillery, tanks, diesel engines, and machine gun fire in service.  His testimony is also consistent with the report of hearing loss shown at separation.  For these reasons, the Board finds that the weight of the evidence shows that the Veteran experienced chronic symptoms of hearing loss in service and continuous symptoms of hearing loss after service separation; therefore, the criteria for the presumptive provision of 38 C.F.R. § 3.303(b) have been met.  

While a June 2010 VA examiner opined that hearing loss was not caused by or the result of loud noise exposure in service, the Board finds that the VA examiner did not adequately address symptoms of hearing loss in service.  The VA examiner noted that a report of medical history identified both "running ears" and "hearing loss" at separation, but stated that there was a hand written explanation of "otitis in childhood."  The Board finds, however, that there is ambiguity as to whether this explanation referred to running ears versus hearing loss.  Because running ears, but not hearing loss, was noted at service entrance, the Board finds that childhood otitis was more likely provided as an explanation for the history of running ears.  Accordingly, the Board finds that the VA opinion did not adequately consider hearing loss symptoms in service and was not based on a full and accurate factual background.  See Reonal, 5 Vet. App. at 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  

As the Board finds that the weight of the evidence demonstrates that the currently diagnosed bilateral hearing loss is related to noise exposure in service by a finding of continuity of symptomatology of bilateral hearing loss since service (38 C.F.R. § 3.303(b)), the criteria for grant of presumptive service connection for hearing loss are met under 38 C.F.R. § 3.303(b); therefore, a medical nexus opinion regarding the theory of direct nexus to service (direct service connection under 38 C.F.R. § 3.303(d)) is not necessary to establish service connection for bilateral hearing loss.  For these reasons and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

 The Board finds that the evidence is at least in equipoise on the question of whether tinnitus was directly incurred in service.  During the June 2010 VA audiological examination, the Veteran reported that he had experienced recurrent bilateral tinnitus, present mostly in the left ear, "his whole life, since service."  During May 2013 Board videoconference hearing testimony, the Veteran also provided credible testimony identifying tinnitus in service, consistent with his in-service noise exposure and report of hearing loss at service separation.  Accordingly, the Veteran has identified the initial onset of tinnitus symptomatology in service.  Tinnitus is a condition capable of lay observation and diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  While the June 2010 VA examiner opined that tinnitus was not related to service as it was as likely as not a symptom associated with current hearing loss, the Veteran has competently and credibly asserted that he has experienced tinnitus symptomatology since service, and there is no indication in the record that the account is not credible. 

For these reasons, the Board finds that the evidence both for and against the material question of whether the Veteran has experienced tinnitus since active service is in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that tinnitus began in service, that is, had its onset in service; therefore, direct service connection for tinnitus is warranted.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for a psychiatric disorder. VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).

The Veteran's DD Form 214 indicates that he served in General Field Artillery with B Battery, 3rd Battalion, 18th Artillery Unit in the Republic of Vietnam during the Vietnam War from January 1968 to January 1969.  Personnel records reflect specific duties as an ammunitions handler, a cannoneer, and prime mover and driver as a Heavy Vehicle Operator.  The Veteran contends, during the May 2013 Board videoconference hearing, that he was involved in several combat engagements and that his unit had experienced mortar attacks on several occasions.  He indicated that he operated as a string man or gunner, and was involved in firing heavy artillery in the form of eight inch and 175 cannons.  He described stressful incidents involving rocket or mortar attacks and coming under machine gun fire.  He indicated that his unit was attached to the LZ Ross and Hill 54.  During an April 2012 VA examination, the Veteran also identified combat stressors, to include receiving sniper fire almost daily and he reported an incident where his unit was ambushed, leaving his best friend dead.  

In light of the Veteran's MOS duty as an ammunitions handler and a canoneer in general field artillery, and his testimony indicating that he was directly involved in combat engagements as a canoneer, the Board finds that a remand is necessary to attempt to verify the Veteran's combat exposure, to include exposure to rocket and mortar attacks.  See Pentecost v. Principi, 16 Vet. App. 124 (2002) (holding that, if a veteran's presence in areas of documented combat can be verified, this would be sufficient to find that he was exposed to combat stressors, even without the explicit documentation of his participation in specific historic events).  On remand, the RO should attempt to verify the Veteran's alleged combat exposure by obtaining unit histories for the B Battery, 3rd Battalion, 18th Artillery from January 1968 to January 1969, as well as any base on which the units were stationed. 

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. 38 C.F.R. § 3.159(c)(4)(i) (2013).  

The Veteran was afforded a VA psychiatric examination in April 2012.  While the VA examiner stated that he Veteran presented with various symptoms of PTSD, the examiner did not diagnose PTSD and, instead, diagnosed anxiety disorder NOS.  The Board finds that a remand for a supplemental medical opinion is necessary to assist in determining if diagnosed anxiety disorder is related to any verified in-service events or combat exposure.  

Accordingly, the issue of service connection for a psychiatric disorder is REMANDED for the following action:

1.  The RO/AMC should obtain unit histories for the B Battery, 3rd Battalion, 18th Artillery in order to attempt verification of the Veteran's alleged stressors and/or combat exposure in Vietnam, including but not limited to involvement in combat engagements, sniper fire, rocket and mortar fire, and being ambushed between January 1968 to January 1969.  

2.  If any research by the RO/AMC does not result in verification of in-service stressors, the RO/AMC should contact the U. S. Army & Joint Services Records Research Center (JSRRC), and other appropriate agency, to obtain verification of the alleged combat exposure, including but not limited to including but not limited to involvement in combat engagements, sniper fire, rocket and mortar fire, and being ambushed between January 1968 to January 1969.

Any documents received should be reviewed in detail for purposes of stressor verification and associated with the Veteran's claims folder.

3.  After the above development has been completed, the RO/AMC should obtain a supplemental VA opinion to address the etiology of currently diagnosed anxiety disorder.  If such examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, an examination should be scheduled.  The relevant documents in the claims folder should be made available for review in connection with this request.  The RO/AMC should inform the VA examiner of any combat exposure, stressors, or incidents which have been verified.  

The examiner should offer the following opinion:  

Is it at least as likely as not (a 50 percent or greater probability) that a currently diagnosed anxiety disorder began during service or is otherwise linked to a verified  incident, event, or combat exposure in service?

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a rationale for his or her opinion with reference to the evidence of record and should provide a discussion of the facts and medical principles involved. 

4.  After all development has been completed, the RO/AMC should readjudicate the claim for service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2013). The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


